DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The abstract of the disclosure is objected to because of legal phraseology Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means”, “said” and “comprising” should be avoided.

Claim Objections
Claim 3 is objected to because of the following informalities:  “and a second section of respectively and an inlet” in ll. 4 should be rewritten to be -- and a second section of respectively an inlet --, and will be interpreted accordingly.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “the first recess and second recess is differently shaped” in ll. 1 should be rewritten to be -- the first recess and second recess are differently shaped --, and will be interpreted accordingly.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “the first recess and second recess has different widths” in ll. 1 should be rewritten to be -- the first recess and second recess have different widths --, and will be interpreted accordingly.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “the first section has a first width and second section has second width different from said first width” in ll. 1 should be rewritten to be -- the first section has a first width and the second section has a second width different from said first width --, and will be interpreted accordingly.  Appropriate correction is required.
Claims 17-20 are objected to because of the following informalities:  “the first recess and second recess is differently shaped” in ll. 1 should be rewritten to be -- the first recess and second recess are differently shaped--, and will be interpreted accordingly.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-4, 6-7, and 13-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "said first pair" in ll. 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "said second pair" in ll. 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 2, the limitation “said first pair from said patterned section, and said second section is positioned to separate said second pair from said patterned section, and where, when a gasket is positioned in said second section, then said second pair” in ll. 2-5 is indefinite, in context, since it cannot be discerned what the first pair and second pair are referring to. Are the first and second pairs referring to inlet and outlet ports? For Examination purposes and in accordance with the specification and drawings, “said first pair” and “said second pair” will be interpreted as – a first pair of opening pairs-- and -- a second pair of opening pairs--.
Regarding Claims 3 and 13, the limitation “the gasket groove further includes a third section with a flat bottom wall body connecting a first section of respectively an inlet to an outlet of said first opening pair and a second section of respectively and an inlet to an outlet of said second opening pair” in ll. 1-4 is indefinite, in context, since it cannot be discerned what sections are being claimed relative to the components of the heat exchanger plate. For Examination purposes and in accordance with the specification and drawings, “the gasket groove further includes a third section with a flat bottom wall body connecting a first section of respectively an inlet to an outlet of said first opening pair and a second section of respectively and an inlet to an outlet of said second opening pair” will be interpreted as –the gasket groove further includes a third section with a flat bottom wall body that extends adjacent an inlet of a first opening pair to adjacent an outlet of the first opening pair and that extends adjacent an inlet of a second opening pair to adjacent an outlet of the second opening pair--.
Regarding Claims 4 and 14, the limitation “then a gasket is positioned in said second section first side and contacted by the neighbouring plate first section second side” in ll. 4-5 is indefinite, in context, since it cannot be discerned if the gasket in figure 4 is a new gasket or referring to the gasket previously proffered in Claim 1. For Examination purposes the gasket of claim 4 will be referring to the gasket of claim 1.
Regarding Claims 6 and 15, the limitation “A gasket for a heat transfer plate according to claim 4” (claim 6) and “A gasket for a heat transfer plate according to claim 5” (claim 15) in ll. 1 is indefinite, in context, since it cannot be discerned if the gasket of Claim 6/Claim 15 is the same gasket as claimed in Claim 4/Claim 5 or a new and separate gasket. Further, it is unclear as to how the gasket of Claim 6/Claim 15 is further limited by the heat exchanger plate of Claim 4/Claim 5, wherein it appears as though the heat exchanger plate is intended use relative to the structure of the gasket. Further clarification is required.
Regarding Claims 7 and 16, the limitation “The gasket for a heat transfer plate according to claim 4” (claim 7) and “The gasket for a heat transfer plate according to claim 5” (claim 16) in ll. 1 is indefinite, in context, since it cannot be discerned if the gasket of Claim 7/Claim 16 is the same gasket as claimed in Claim 4/Claim 5 or if Claim 7/Claim 16 is intended to be dependent from Claim 6/Claim 15. Further, it is unclear as to how the gasket of Claim 7/Claim 16 is further limited by the heat exchanger plate of Claim 4/Claim 5, wherein it appears as though the heat exchanger plate is intended use relative to the structure of the gasket. Further clarification is required.
Regarding Claims 11 and 12, the limitation “such that when an upper heat transfer plate is stacked on top of said heat transfer plate, the outer portions of the upper heat transfer plate is positioned on the part of the plate body at the side of the second section of said heat transfer plate” is indefinite, in context, since it cannot be discerned what sections are being claimed regarding the outer portions, the part and the side. It is unclear as to what side of the upper heat transfer plate is being claimed and how this side further details the heat exchanger plate. Further clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray (GB2164439) hereinafter referred to as Gray.
Regarding Claim 1, Gray discloses a heat transfer plate (1) for a plate heat exchanger, the heat transfer plate comprising: 
a plate body forming a patterned section (2, see Pg. 2 ll. 70-74) and having a first side (top side of plate (1)) and a second side (bottom side of plate (1)) opposite to the first side (shown in figure 5); 
a gasket groove (10) formed depressed from the plate body in a direction from the first side towards the second side (shown in figure 5, wherein the groove (10) is depressed downwards) and having a bottom wall (shown in figure 5, being the entire bottom wall of the recess (10)), the bottom wall having a bottom wall body (shown in shown in figure 5, being the lower portion of the bottom wall of the recess (10)); and 
wherein the gasket groove (10) includes at least a first section (shown in figure 3, being the recess (10a)) with a first recess (12b) formed on the bottom wall body (shown in figure 3), depressed from the bottom wall body in the direction from the first side towards the second side (shown in figure 3), and 

A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “said second section is adapted to accommodate a gasket”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. The groove of Gray is capable of accommodating a gasket and therefore meets the claimed limitations. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 2, Gray further discloses said plate comprises opening pairs (6,7 and 5,8), wherein said first section (recess containing the gasket as detailed in the rejection of Claim 1) is positioned to separate said first pair (5,8) from said patterned section (shown in figure 1), and said second section (recess not containing the gasket as detailed in the rejection of Claim 1) is positioned to separate said second pair (6,7) from said patterned section (shown in figure 1, wherein the recesses (6c,7c) are capable of sealing the ports (6,7) from the heat exchange section (2)), and where, when a gasket is positioned in said second section, then said second pair is sealed from said first side patterned section, whereas when no gasket is positioned in said first section, said first pair forms respectively inlet and outlet to the first side (shown in figure 1).
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “when a gasket is positioned in said second section, then said second pair is sealed from said first side patterned section, whereas when no gasket is positioned in said first section, said first pair forms respectively inlet and outlet to the first side”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. The structure of the heat exchanger plate must differentiate the instant invention from the prior art, wherein the plate of Gray is capable of meeting the intended use as proffered in Claim 2. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claims 3 and 13, as best understood, Gray further discloses the gasket groove (10) further includes a third section (shown in figure 4) with a flat bottom wall body connecting a first section of respectively an inlet to an outlet of said first opening pair (shown in figure 1, being the groove containing the gasket (9) on the longitudinal left side of the heat exchanger plate (1)) and a second section of respectively an inlet to an outlet of said second opening pair (shown in figure 1, being the groove containing the gasket (9) on the longitudinal left side of the heat exchanger plate (1)).
Regarding Claims 4 and 14, as best understood, Gray further discloses the heat transfer plate (1) is provided with structures in the plate body forming flow paths (“the heat transfer zone 2 and the distribution regions 3 and 4, as well as the bridge zones will normally have a pattern of corrugations or other formations, which contribute to the mechanical strength in addition to the thermal and hydrodynamic efficacy of the plate 1” (Pg. 2 ll. 67-74), wherein the corrugations form flow paths), when connected to an upper neighboring heat transfer plate, and openings forming inlets and outlets to the flow paths, then a gasket is positioned in said second section first side (the plate (1) is 
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “when connected to an upper neighboring heat transfer plate, and openings forming inlets and outlets to the flow paths, then a gasket is positioned in said second section first side and contacted by the neighboring plate first section second side”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. The structure of the heat exchanger plate must differentiate the instant invention from the prior art, wherein the plate of Gray is capable of meeting the intended use as proffered in Claim 4. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 5, Gray further discloses when said heat transfer plate is connected to a lower neighboring heat transfer plate, said first side of said first section is empty, but contacts a gasket positioned in a second section of said lower neighboring heat transfer plate (shown in figure 1, wherein the plate of Gray is capable of being stacked, see subsequent intended use analysis).
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “when said heat transfer plate is connected to a lower neighboring heat transfer plate, said first side of said first section is empty, but contacts a gasket positioned in a second section of said lower neighboring heat transfer plate”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. The structure of the heat exchanger plate must differentiate the instant invention from the prior art, wherein the 
Regarding Claims 6 and 15, Gray discloses a gasket (14) for a heat transfer plate according to claim 4, wherein said gasket is shaped at the upper and/or lower surface (“To this end, the gaskets have pips 14a and 14b to enter the dimples as shown in Fig. 5” (Pg. 2 ll. 111-112)) with an upper recess and/or lower recess (shown in annotated figure 5, wherein the gasket (14) has a recessed portion on either side of the pips (14 and 14b)) to receive the heat transfer plate second recess and/or the upper neighboring heat transfer plate first recess (see intended use analysis below).
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “for a heat transfer plate according to claim 4”, and “to receive the heat transfer plate second recess and/or the upper neighboring heat transfer plate first recess” does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. The structure of the gasket is met by the prior art, wherein the intended use of the gasket in a heat exchanger plate does not further structurally differentiate said gasket from the prior art. Please see Section 2114 of the MPEP entitled Functional Language.
Regarding Claims 7 and 16, as best understood, Gray discloses the gasket (14) for a heat transfer plate according to claim 4, the gasket is not shaped at the upper and lower surface (shown in figure 4) according to the shapes of second recess and the upper neighboring heat transfer plate first recess, but is deformed by the first and second recesses respectively when squeezed between the two heat transfer plates.
according to the shapes of second recess and the upper neighboring heat transfer plate first recess, but is deformed by the first and second recesses respectively when squeezed between the two heat transfer plates” does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. The structure of the gasket is met by the prior art, wherein the intended use of the gasket in a heat exchanger plate does not further structurally differentiate said gasket from the prior art. Please see Section 2114 of the MPEP entitled Functional Language.

Claims 1 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray (GB2164439) hereinafter referred to as Gray.

[AltContent: oval][AltContent: oval][AltContent: arrow][AltContent: textbox (Second Section)][AltContent: textbox (First Section)][AltContent: arrow]
    PNG
    media_image1.png
    332
    344
    media_image1.png
    Greyscale


Gray Figure 2A
Regarding Claim 1, Gray discloses a heat transfer plate (1) for a plate heat exchanger, the heat transfer plate comprising: 
a plate body forming a patterned section (2, see Pg. 2 ll. 70-74) and having a first side (top side of plate (1)) and a second side (bottom side of plate (1)) opposite to the first side (shown in figure 5); 
a gasket groove (10) formed depressed from the plate body in a direction from the first side towards the second side (shown in figure 5, wherein the groove (10) is depressed downwards) and having a bottom wall (shown in figure 5, being the entire bottom wall of the recess (10)), the bottom wall having a bottom wall body (shown in shown in figure 5, being the lower portion of the bottom wall of the recess (10)); and 
where the gasket groove (10) includes at least a first section (shown in annotated figure 2A) with a first recess (12b) formed on the bottom wall body (shown in annotated figure 2A), depressed from the bottom wall body in the direction from the first side towards the second side (shown in annotated figure 2A), and 
a second section (shown in annotated figure 2A) with a second recess (12a) formed on the bottom wall body (shown in annotated figure 2A), depressed from the bottom wall body in the direction from the second side towards the first side (shown in annotated figure 2A), wherein said second section is adapted to accommodate a gasket (see intended use analysis below). It is noted that although annotated figure 2A of Gray details the different groove configurations on separate plates, the aforementioned groove configurations are situated on the same plate. See figures 2-3 and the abstract.
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “said second section is adapted to accommodate a gasket”, 
  Regarding Claim 10, Gray further discloses the first section has a first width (shown in annotated figure 2A) and second section has second width different from said first width (shown in annotated figure 2A).
Regarding Claim 11, as best understood, Gray further discloses the first width is smaller than the second width (shown in annotated figure 2A), such that when an upper heat transfer plate is stacked on top of said heat transfer plate, the outer portions of the upper heat transfer plate is positioned on the part of the plate body at the side of the second section of said heat transfer plate.
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “such that when an upper heat transfer plate is stacked on top of said heat transfer plate, the outer portions of the upper heat transfer plate is positioned on the part of the plate body at the side of the second section of said heat transfer plate” does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. The structure of the heat exchanger plate is met by the prior art, wherein the intended use of the heat exchanger plate does not further structurally differentiate the heat exchanger plate from the prior art. Please see Section 2114 of the MPEP entitled Functional Language.
Regarding Claim 12, as best understood, Gray discloses a heat transfer plate (1) for a plate heat exchanger, the heat transfer plate comprising: 

a gasket groove (10) formed depressed from the plate body in a direction from the first side towards the second side (shown in figure 5, wherein the groove (10) is depressed downwards) and having a bottom wall (shown in figure 5, being the entire bottom wall of the recess), the bottom wall having a bottom wall body (shown in shown in figure 5, being the lowest portion of the bottom wall of the recess (10)); and 
where the gasket groove (10) includes at least a first section with a first width (shown in annotated figure 2A), and a second section with a second width (shown in annotated figure 2A), wherein 
the first width is smaller than the second width (shown in annotated figure 2A), such that when an upper heat transfer plate is stacked on top of said heat transfer plate, the outer portions of the upper heat transfer plate is positioned on the part of the plate body at the side of the second section of said heat transfer plate.
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “such that when an upper heat transfer plate is stacked on top of said heat transfer plate, the outer portions of the upper heat transfer plate is positioned on the part of the plate body at the side of the second section of said heat transfer plate” does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. The structure of the heat exchanger plate is met by the prior art, wherein the intended use of the heat .


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8-9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (GB2164439) as applied in Claims 1-7 and 13-16 above and in further view of  in view of Song (USP 7490660) hereinafter referred to as Song.
[AltContent: arrow][AltContent: oval][AltContent: arrow][AltContent: textbox (Second Recess)][AltContent: oval][AltContent: textbox (First Recess)]
    PNG
    media_image2.png
    383
    560
    media_image2.png
    Greyscale

Song Figure 4
Regarding Claims 8 and 17-20, although Gray discloses a first and second recess, Gray fails to disclose the first recess and second recess is differently shaped.
Song, also drawn to a plate for a heat exchanger having a gasket, teaches a first recess (shown in annotated figure 4) and second recess (shown in annotated figure 4) are differently shaped (shown in annotated figure 4). It is noted that the differently shaped recess sections are shown above and are applicable to both the first and second previously detailed sections of Gray, wherein the multiple recesses increase contact area and coupling strength. Therefore, a modified Gray having multiple recesses, as taught by Song, contains recesses of different shapes.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Gray with multiple recesses and the first recess and second recess being differently shaped, as taught by Song, the motivation to increase the contact area between the heat transfer plate 10 and the gasket 20 and the resulting coupling strength” (col. 4 ll. 9-11).         
Regarding Claim 9, although Gray discloses a first and second recess, Gray fails to disclose the first recess and second recess has different widths.
Song, also drawn to a plate for a heat exchanger having a gasket, teaches a first recess (shown in annotated figure 4) and second recess (shown in annotated figure 4) have different widths (shown in annotated figure 4). It is noted that the first recess and the second recess having different widths are shown above and are applicable to both the first and second previously detailed sections of Gray, wherein the multiple recesses increase contact area and coupling strength. Therefore, a modified Gray having multiple recesses, as taught by Song, contains recesses of different widths.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Gray with multiple recesses and the first recess and second recess having different widths, as taught by Song, the motivation being “to increase the contact area between the heat transfer plate 10 and the gasket 20 and the resulting coupling strength” (col. 4 ll. 9-11).       

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL ALVARE/Primary Examiner, Art Unit 3763